124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bruce RING, Appellant,v.FEDERAL NATIONAL MORTGAGE ASSOCIATION, a Corporation;  FirstInterstate Commercial Mortgage Company, aCorporation;  Prentis Hall CorporationSystems, Appellees.
No. 96-3578.
United States Court of Appeals, Eighth Circuit.
Submitted June 12, 1997.Filed Sept. 5, 1997.Rehearing Denied Oct. 6, 1997.

Appeal from the United States District Court for the Eastern District of Missouri
Before RICHARD S. ARNOLD, Chief Judge, BEEZER1 and WOLLMAN, Circuit Judges.
BEEZER, Circuit Judge.


1
Bruce Ring appeals the district court's grant of summary judgment in favor of defendants Federal National Mortgage Association ("FNMA") and First Interstate Bank ("FIB").  Alleging discrimination in lending, Ring sued FNMA and FIB under the Fair Housing Act.  Because the parties are familiar with the underlying facts, we do not describe them except as necessary.  We have jurisdiction pursuant to 28 U.S.C. § 1291 and we affirm.


2
* Ring challenges the district court's grant of summary judgment to defendants.  We may affirm summary judgment on any basis supported by the record.  United States v. Lohman, 74 F.3d 863, 866 (8th Cir.), cert. denied, 116 S.Ct. 2549 (1996).  We affirm the district court's grant of summary judgment because Ring failed to submit an application for a loan.2

II

3
Ring also claims that the district court should have granted him leave to amend his complaint.  Given Ring's numerous previous amendments, the facial inadequacy of his proposed amendment and the prejudice accrued to FNMA and FIB, the district court was within its discretion to deny Ring leave to amend.  See Pulla v. Amoco Oil Co., 72 F.3d 648, 658 (8th Cir.1995).

III

4
Because we affirm the grant of summary judgment, we do not reverse the award of costs to FNMA.

AFFIRMED


1
 The Honorable Robert R. Beezer, United States Circuit Judge for the Ninth Circuit, sitting by designation


2
 Because we affirm on this ground, we need not consider whether Ring's suit was time-barred or whether Ring failed to show that he was qualified for FNMA financing